Title: To George Washington from John Patton, 18 January 1791
From: Patton, John
To: Washington, George



Sr
Philada 18th Jan: 1791

Should the Bill now before the Legislature for raising a Revenue from Distilled Liquors be approved by your Excellency & passed into a Law, I beg leave to offer myself a Candidate for the Office of this District.
I hope you will excuse my laying before your Excellency the Motives which induce me to make the present Application—I have a large Family of Children & am considerably advanced in years, added to which it would be a gratification I should ever most sensibly feel to be appointed to an office by you sir in the federal Government—Permit me also to observe, that it may be said the office I hold under the State is advantageous. on the contrary I beg leave to assure your Excellency that from the late alterations made by Law I find it scarcely adequate to a bare support of my Family and am determined to decline the Office.
Should I be so happy as to meet your approbation in my present application, I can truly say the Duties of the Office shall be faithfully executed and from my general knowledge of the Inhabitants from long experience as Vendue Master I may without presumption assume a knowledge which few have experienced.
The Gentleman also who is now Collector of Excise under the State is my Relation, and from him I should also receive every necessary information.

Had he came before your Excellency for the office you should not be troubled with my application. Whatever may be your determination, permit me sir to say it cannot add to, or diminish that high respect and esteem which I ever have had, and shall always have for your Excellency. I have the Honor to be your Excellencys most Hble Serv.

Jno. Patton

